                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                                 AT KNOXVILLE

 JOHN GORGHIS and wife,                            )
 KELLI GORGHIS,                                    )
                                                   )
        Plaintiffs,                                )
                                                   )
 v.                                                )       Case No. 3:20-cv-00247
                                                   )       GREER/POPLIN
 CITY OF KNOXVILLE, TENNESSEE,                     )
 Officer PRESTON TUCKER, individually              )
 and in his official capacity, Officer JASON       )
 KALMANEK, individually and in his                 )
 official capacity, Officer MATTHEW                )
 SPEISER, individually and in his official         )
 capacity,                                         )
                                                   )
        Defendants.                                )


                 ANSWER OF DEFENDANT CITY OF KNOXVILLE

        Comes now Defendant City of Knoxville, by and through counsel, and for its Answer

 to the Amended Complaint would show the Court as follows:


                                AFFIRMATIVE DEFENSES

        Pursuant to FED R. CIV. P. 8(c), Defendants City of Knoxville submits affirmative

 defenses including but not limited to the following:

        1.     The Amended Complaint fails to state a claim against the Defendants upon

 which relief can be granted.

        2.     At all times material hereto Defendant City of Knoxville and its employees acted

 reasonably, properly, prudently and correctly, and in accordance with state and federal law.




Case 3:20-cv-00247-JRG-DCP Document 10 Filed 07/28/20 Page 1 of 8 PageID #: 39
        3.      The Plaintiffs’ alleged damages, if any, were proximately caused by his own

 negligent or intentional acts, and thus Plaintiffs’ recovery is barred or limited by the doctrine

 of comparative fault.

        4.      State law allegations against the Defendants are governed and restricted by the

 Tennessee Governmental Tort Liability Act, TENN. CODE ANN. § 29-20-101, et seq., and the

 Defendants have full or partial immunity from such claims pursuant to the Act. Further,

 claims for damages under the Act are limited.

        5.      Neither the individual Defendants nor the City of Knoxville violated any of

 Plaintiffs’ constitutional rights, nor did they intentionally inflict any of the injuries or damages

 claimed by the Plaintiffs.

        6.      No policy, custom or practice of the City of Knoxville was the moving force

 behind the civil rights violations alleged in the Amended Complaint.

        7.      The City of Knoxville is not liable under the doctrine of respondeat superior or any

 other theory of imputed liability for any civil rights violations under 42 U.S.C. § 1983, nor can

 it be liable under respondeat superior or any other theory of imputed liability for any supplemental

 state law claims under the immunity provisions of the Tennessee Governmental Tort Liability

 Act, TENN. CODE ANN. §§ 29-20-205 and 29-30-310.

        8.      Pursuant to City of Los Angeles v. Heller, 475 U.S. 796, 106 S.Ct. 1571, 89 L.Ed.2d

 806 (1986), City of Knoxville cannot be held liable under 42 U.S.C. § 1983 without a finding

 of an underlying civil rights violation by one of its employees, which violation does not exist.

        9.      Pursuant to 42 U.S.C. § 1988, if the Defendants prevail on any federal claims

 under 42 U.S.C. § 1983, then they are entitled to recover from Plaintiffs their reasonable

 attorney’s fees and costs to defend this action.
                                                  2

Case 3:20-cv-00247-JRG-DCP Document 10 Filed 07/28/20 Page 2 of 8 PageID #: 40
                           DEFENSES TO SPECIFIC ALLEGATIONS

        1.     The allegations of ¶ 1 of the Amended Complaint are admitted, upon

 information and belief.

        2.     The allegations of the first clause of ¶ 2 of the Amended Complaint are denied,

 in that the City of Knoxville is a municipal corporation organized and existing under the laws

 of the State of Tennessee and its own Charter. The remaining allegations of ¶ 3 of the

 Amended Complaint are admitted.

        3.     It is admitted that, at all times material hereto, Defendant Preston Tucker was

 employed as a police officer by the City of Knoxville.

        4.     It is admitted that, at all times material hereto, Defendant Jason Kalmanek was

 employed as a police officer by the City of Knoxville.

        5.     It is admitted that, at all times material hereto, Defendant Matthew Speiser was

 employed as a police officer by the City of Knoxville.

        6.     The allegations related to jurisdiction and venue of Plaintiffs’ claims are

 admitted, but specifically denied that any of the Defendants are liable to the Plaintiffs under

 42 U.S.C § 1983 or state law.

        7.     The allegations of ¶ 7 of the Amended Complaint are admitted. It is averred

 that in the course of responding to the domestic disturbance call at approximately ten p.m.,

 Defendant Tucker was advised by Plaintiffs’ neighbors that the Plaintiffs were actively

 involved in a physical and verbal altercation in which the neighbors heard Plaintiff Kelli

 Gorghis (“Mrs. Gorghis”) yell, “let go of me, you’re hurting me.” It is further averred that the



                                                3

Case 3:20-cv-00247-JRG-DCP Document 10 Filed 07/28/20 Page 3 of 8 PageID #: 41
 neighbors advised Defendant Tucker that there had been multiple recent violent disturbances

 at Plaintiffs’ residence.

        8.      The allegations of ¶ 8 of the Amended Complaint are admitted. It is averred

 that Defendant Tucker initially encountered Plaintiff John Gorghis (“Mr. Gorghis”) in the

 yard outside the residence and Mr. Gorghis, upon seeing Defendant Tucker, immediately ran

 inside the residence. It is further averred that Defendant Tucker followed Mr. Gorghis

 whereupon Mr. Gorghis repeatedly slammed the back door of the residence on Defendant

 Tucker’s arm. It is further averred that Defendant Tucker and Defendant Speiser thereafter

 gained entry to the residence and Mr. Gorghis resisted by forcibly pulling his body away from

 the officers, breaking free from their grasps, and by forcibly pulling his hands away as the

 officers attempted to apply handcuffs. It is further averred that Mr. Gorghis, after being

 handcuffed, told the officers that he had pushed Mrs. Gorghis and that Mrs. Gorghis had

 punched him in the face during their altercation.

        9.      It is admitted that during the Defendant officers’ efforts to bring Mr. Gorghis

 under control after his assault on Officer Tucker, Mr. Gorghis, who was heavily intoxicated,

 belligerent, and actively resisting, was placed on the floor so that handcuffs could be applied.

 The allegations that Mr. Gorghis had his face “slammed” into the floor are denied. The

 Defendant has insufficient knowledge or information to form a belief as to the truth of the

 remaining allegations ¶ 9 of the Amended Complaint.

        10.     It is admitted that Mr. Gorghis was directed into the backseat of a City of Knoxville

 Police Department cruiser by Defendants Tucker and Speiser after he was handcuffed. Any

 remaining allegations or insinuations of ¶ 10 of the Amended Complaint are denied.



                                                  4

Case 3:20-cv-00247-JRG-DCP Document 10 Filed 07/28/20 Page 4 of 8 PageID #: 42
        11.    With regard to the allegations of ¶ 11 of the Amended Complaint, it is admitted

 the Defendant officers attempted to take a photo of Mr. Gorghis to be included in the report

 of his arrest due to Mr. Gorghis’s earlier resistance and due to his involvement in a domestic

 altercation with Mrs. Gorghis. It is further admitted that during the Defendant officers’ efforts

 to take the photo, Mr. Gorghis refused to comply with multiple lawful orders that he keep his

 hands down and away from his face so that the photo could be taken.

        12.    The allegations of ¶ 12 of the Amended Complaint are admitted. It is further

 averred that during the Defendant officers’ efforts to take the photo, Mr. Gorghis refused to

 comply with multiple lawful orders that he keep his hands down and away from his face so

 that the photo could be taken.

        13.    The allegations of ¶ 13 of the Amended Complaint are admitted.                It is

 specifically averred that at all times relevant hereto, Plaintiff John Gorghis was being

 noncompliant, belligerent, and combative in response to the officers’ lawful investigative

 efforts.

        14.    With regard to the allegations of ¶ 14 of the Amended Complaint, it is admitted

 only that Defendants Tucker and Speiser were compelled to remove Mr. Gorghis from the

 cruiser for the purpose of repositioning his hands behind his back after Mr. Gorghis failed to

 comply with multiple lawful orders directing him to keep his hands down away from his face

 and directing him to step out of the cruiser. It is specifically denied that Defendants Tucker’s

 and Speiser’s actions constituted excessive or unreasonable force.

        15.    It is admitted that the Defendants Tucker and Speiser were compelled to

 remove Mr. Gorghis from the cruiser for the purpose of repositioning his hands behind his

 back after Mr. Gorghis failed to comply with multiple lawful orders directing him to keep his
                                                5

Case 3:20-cv-00247-JRG-DCP Document 10 Filed 07/28/20 Page 5 of 8 PageID #: 43
 hands down away from his face and directing him to step out of the cruiser. The allegations

 of ¶ 15 of the Amended Complaint that Mr. Gorghis was choked during these events are

 specifically denied.

        16.     The allegations of ¶ 16 of the Amended Complaint are denied. It as averred

 that Defendant Speiser briefly placed his index finger below Mr. Gorghis’s nose to apply

 infraorbital nerve pressure to Mr. Gorghis in order to maintain his compliance during the

 Defendant officers’ efforts to reposition Mr. Gorghis’s hands behind his back. It is specifically

 denied that Mr. Gorghis was choked and/or that his airway was obstructed by the Defendant

 officers during these events.

        17.     With regard to the allegations of ¶ 17 of the Amended Complaint, it is

 specifically denied that Mr. Gorghis was choked and/or that his airway was obstructed by the

 Defendant officers. It is admitted that, over a span of approximately forty-five seconds,

 Defendant Tucker removed the handcuffs, which had been positioned to the front of Mr.

 Gorghis, and then re-handcuffed Mr. Gorghis’s hands behind his back. The Defendant has

 insufficient knowledge or information to form a belief as to the truth of any remaining

 allegations of ¶ 17 of the Amended Complaint.

        18.     The allegations of ¶ 18 of the Amended Complaint are denied.

        19.     The allegations of ¶ 19 of the Amended Complaint are denied.

        20.     In that the Defendant officers did not use excessive force on the Plaintiff, the

 allegations of ¶ 20 of the Amended Complaint are denied.

        21.     The allegations of ¶ 21 of the Amended Complaint are denied.

        22.     The allegations of ¶ 22 of the Amended Complaint are denied.

        23.     The allegations of ¶ 23 of the Amended Complaint are denied.
                                                6

Case 3:20-cv-00247-JRG-DCP Document 10 Filed 07/28/20 Page 6 of 8 PageID #: 44
        24.     The allegations of ¶ 24 of the Amended Complaint are denied.

        25.     The allegations of ¶ 25 of the Amended Complaint are denied.

        26.     The allegations of ¶ 26 of the Amended Complaint are admitted.

        27.     The allegations of the first sentence of ¶ 27 of the Amended Complaint are

 admitted. The allegations of the second sentence of ¶ 27 of the Amended Complaint are

 denied.

        28.     The Defendant denies that Plaintiffs are entitled to any damages or relief.

        29.     All other allegations contained in the Amended Complaint not hereinabove

 admitted, denied, or explained are now denied as if fully and specifically set out herein.

        30.     The Defendant reserves the right to plead more specifically as information is

 obtained through the discovery process.


        Now having fully answered, Defendant City of Knoxville demands judgment

 dismissing the Amended Complaint with costs and attorney’s fees taxed to the Plaintiffs, or in

 the alternative for a jury to try this action.


        Respectfully submitted on this the 28th day of July, 2020.



                                                      s/ Ronald E. Mills, BPR # 013348
                                                      Deputy Law Director
                                                      City of Knoxville
                                                      400 Main Avenue, Suite 699
                                                      Knoxville, TN 37902
                                                      (865) 215-2050
                                                      Attorney for Defendant City of Knoxville




                                                  7

Case 3:20-cv-00247-JRG-DCP Document 10 Filed 07/28/20 Page 7 of 8 PageID #: 45
                                                      CERTIFICATE OF SERVICE

         I hereby certify that on the 28th day of July, 2020 a copy of the foregoing Answer was
 filed electronically. Notice of this filing will be sent by operation of the Court’s electronic
 filing system to all parties indicated on the electronic filing receipt. All other parties will be
 served by regular U.S. mail. Parties may access this filing through the Court’s electronic filing
 system.


                                                                    s/ Ronald E. Mills

 F:\LITIGATI\CIVILRT\Gorghis, John and Kelli\Answer.doc




                                                                8

Case 3:20-cv-00247-JRG-DCP Document 10 Filed 07/28/20 Page 8 of 8 PageID #: 46
